The Court.
This is an original proceeding in which the petitioner asks this court to issue its writ of mandate directed to the state board of examiners of the state of California, requiring said board to allow the petitioner the sum of eight hundred and sixty-six dollars and seventeen cents, which sum petitioner claims is justly due it from the state of California for the support of minor orphans maintained in its orphan asylum in the county of Solano for the maintenance and education of orphans, half orphans, and abandoned children who are minors. The facts are undisputed, and the decision to be made by us depends entirely upon the construction of sections 1 and 7 of an act of the legislature of this state, approved March 25, 1880, entitled "An act to appropriate money for the support of orphans, half orphans, and abandoned children.” (Stats, of 1880, Bancroft’s ed., p. 48.)
" Section 1. There is hereby appropriated out of any money in the state treasury not otherwise appropriated, to each and every institution in this state conducted for the support and maintenance of minor orphans, half orphans, or abandoned children .... aid as follows: For each whole orphan supported and maintained in any such institution the sum of one hundred dollars per annum; for each half orphan supported and maintained in any such institution the sum of seventy-five dollars per annum; for each abandoned child supported and maintained in any such institution, the sum of seventy-five dollars per annum; provided, such abandoned child shall have been an inmate thereof for one year prior to receiving any support as provided in this act.
“ Sec. 7. In order that the provisions of this act shall not be abused, it is hereby declared: 1.....2..... 3. That no child for whose specific support there is paid to any such institution the sum of ten dollars or more per month shall be deemed a minor orphan, half orphan, or abandoned child within the intent and meaning of this act.”
*171The only question involved in this proceeding is whether in the case of a minor orphan supported by the petitioner in its orphan asylum, and for whose support during the period covered by its settlement with the state there has been paid by others a sum less than ten dollars per month, the state board of examiners is authorized to deduct the sum so paid to the petitioner from the one hundred dollars per annum appropriated by the state for the support of minor orphans by the terms of the first section of the act above quoted, and allow to the petitioner only the balance after making such deduction. The statute is so plain that there is no room for construction, and the question presented must be answered in the negative. When less than ten dollars per month is received by the petitioner from other sources for the specific support of a minor orphan during the period covered by its semi-annual settlement, the petitioner is entitled to receive from the state the semi-annual installment of the full sum named in section 1 of the act under consideration.
Ordered that a peremptory writ of mandate issue in accordance with the prayer of petitioner.